Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-16 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature stimulus generation part, the input part, and the analysis part of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
In claims 9 and 16, the generic placeholder “an input part” with the transitional phrase “for” modified by the functional language “for inputting information”
In claims 9 and 16, the generic placeholder “an analysis part” with the transitional phrase “for” modified by the functional language “analyzing  the inputted information”
In claims 9 and 16, the generic placeholder “temperature stimulus generation part,” with no transitional phrase, modified by the functional language “generates a warm sensation stimulus”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Regarding I, the input part is defined in [0046]: ”The input device may be an ordinary input device used in the art, and it includes, but is not limited to, a keyboard, a barcode reader, a touch panel, etc., as well as a button, a switch, a slider lever or the like.”
	Regarding II, the analysis part is defined in [0047]: “The analysis part may be an arithmetic processing device known in the art, for example, a processor, a microprocessor, etc.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a temperature stimulation generating part that is a thermal probe (described in NPL “Oudejas”), does not reasonably provide enablement for anything else that has a surface that can be brought into contact with the subject's skin and has a structure to change its temperature.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification only describes a singular structure for the temperature stimulation generating while also stating that it can be almost anything with a temperature changing surface that can contact the subject’s skin. The drawings fail to provide additional insight into other forms of the part. It appears to the examiner that the scope of the statement “anything may be used as long as it has .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term "significantly" in claims 3-7 and 13-14 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the difference required between the data obtained and the reference value to consider the difference “significant.” The applicant does state in [0056]: “a significant decrease in the peak intensity (about 50 to 60% relative to the healthy control)” and in [0055]: “significant difference (p<0.01).” It is unclear whether the 50-60% range is sufficient to satisfy all instances of “significant,” if the 50-60% was observed in the testing and is greater than the quantity required to satisfy the limitation, or if significant requires a statistical significance of p<01. For the purpose of examination, significant will be interpreted as any difference form the reference. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “(b) analyzing the results obtained in the test of (a)” and “(c) comparing the analysis results obtained in (b) with a reference value” which is directed to a judicial exception Abstract Ideas for encompassing a Mathematical Relationship. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“(a) performing a pain offset measurement test on the subject”). The claimed step of performing a pain offset test do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The pain offset measurement test can be performed by any device and the analysis step can likewise be performed by any nondescript device including the human mind or with a pen and pencil (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of performing a pain offset test to generate refers to insignificant extra-solution activity. This test would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method involving testing a subject. A 
Thus, the judicial exception is not integrated into a practical application because the claim only recites generating data and analyzing it with the human mind or a generic computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites insignificant extra-solution activities of data gathering and processing.
Regarding Claim 2, the method of claim 1 is further defined by generally linking the method to a field by reciting chronic pain-related diseases and/or other diseases. The limitations of claim 1 are insufficient for the reasons stated above, and generally linking the judicial exception to a field does not integrate the judicial exception into something significantly more. Claim 2 fails to include additional elements that are sufficient to amount the claim as a whole to significantly more than the judicial exception.
Regarding Claims 3-7, the method of claim 1 is further defined by generally linking the method to a field by reciting the specific disease being differentiated and includes more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher than…” as recited in claim 3. This limitation is directed to the judicial exception for abstract ideas because the limitation involves comparing two data (a mathematical relationship) and a logic gate (generating a 1 if the comparison satisfies some threshold or a 0 if it does not). Generally linking the judicial exception to a particular field is not sufficient to integrate it into something significantly more and the extra analysis steps recited are recited to the judicial exception. 
Regarding Claim 8, the method of claim 1 is further defined in how the pain offset measurement test is performed. The claimed steps involve changing or maintaining the temperature for certain intervals. The claimed method involves no particular machine and the temperature can be changed in 
Claim 9 in itself is an apparatus claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “comparison of the inputted information and the reference information” which is directed to a judicial exception Abstract Ideas for a Mathematical Relationship.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite elements not directed to the judicial exception (“a temperature stimulus generation part wherein said temperature stimulus generation part generates a warm sensation stimulus based on a temperature change control program”, “an input part for inputting information relating to a temperature stimulus generated in the temperature stimulus generation part”, and “an analysis part for analyzing the inputted information”). The claimed step does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites the generic language for computer parts in “an input part” and “an analysis part” along with a temperature stimulus generation part that can take the form of anything capable of contacting the surface of a subject and changing its temperature (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). One of the mentioned embodiments of the temperature stimulus generation part is a thermal probe. The use of a thermal probe in this test would be well-understood, routine, and conventional to one having ordinary skill in the art as is shown by a thermal probe being used in a pain offset test in Oudejans “The influence of offset analgesia on the onset and offset of pain 
Regarding Claim 10, the apparatus of claim 9 is further defined by generally linking the apparatus to a field by reciting chronic pain-related diseases and/or other diseases. The limitations of claim 9 are insufficient for the reasons stated above, and generally linking the judicial exception to a field does not integrate the judicial exception into something significantly more. Claim 10 fails to include additional elements that are sufficient to amount the claim as a whole to significantly more than the judicial exception.
Claim 11 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “(b) analyzing the results obtained in the test of (a)” and “(c) comparing the analysis results obtained in (b) with a reference value” which are both directed to a judicial exception Abstract Ideas for a Mathematical Relationship.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite elements not directed to the judicial exception (“(a) performing a pain offset measurement test on the subject”). The claimed step does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The pain offset measurement test can be performed by any device and the analysis step can likewise be performed by any nondescript device including the human mind or with a pen and pencil (No at Step 2A Prong Two).

Regarding Claim 12, the method of claim 11 is further defined by generally linking the method to a field by reciting chronic pain-related diseases and/or other diseases. The limitations of claim 1 are insufficient for the reasons stated above, and generally linking the judicial exception to a field does not integrate the judicial exception into something significantly more. Claim 2 fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claims 13-14, the method of claim 11 is further defined by generally linking the method to a field by reciting the specific disease being differentiated and includes more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher than” as recited in claim 3. This limitation is directed to the judicial exception for abstract ideas because the limitation involves comparing two data (a mathematical relationship) and a logic gate (generating a 1 if the comparison satisfies some threshold or a 0 if it does not). Generally linking the judicial exception to a particular field is not sufficient to integrate it into something significantly more and the extra analysis steps recited are recited to the judicial exception.

	Regarding Claim 16, the method of claim 11 is further defined by including some limitations about the apparatus that performs the method. The claim recites the parts “a temperature stimulus generation part,” “an input part,” and “an analysis part.” These limitations do not integrate the judicial exception into a practical application because they do not recite a particular machine and can be practiced by the human mind or with a pencil and paper. The temperature stimulus generation part is defined as anything capable of coming into contact with the subject to change the temperature and could be a hand of the tester. The input and analysis parts could likewise be the tester as they observe the subject’s response to the touch and the tester could use their mind to analyze the response and compare it a reference they have stored in their mind. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-10 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  “Temperature stimulus generating part” is being . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oudejans (“The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia”).
Regarding Claim 1, Oudejans discloses a method for obtaining an indicator for determining the presence or absence and/or type of a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases in a subject not having neurological disorder (Abstract, presence of OA was evaluated in patients with fibromyalgia and compared with healthy age-matched and sex-matched controls), the method comprising:
(a) performing a pain offset measurement test on the subject (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described),
2.4.1, Offset analgesia responses were quantified as previously described. For each OA paradigm, the decrease in VAS from the peak VAS value to the VAS nadir was measured (ΔVAS) within a 10-second time frame after the 1°C decrease in temperature),
(c) comparing the analysis results obtained in (b) with a reference value (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response).
Regarding Claim 2, Oudejans discloses the method according to Claim 1 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia (Abstract, healthy control patients were differentiated from patients with fibromyalgia). 
Regarding Claim 8, Oudejans discloses the method according to Claim 1, wherein the pain offset measurement test comprises:
(1) a step of changing the temperature of a stimulus generation part from room temperature to a first temperature (2.3.1, the temperature of the heat probe was increased by 1.5°C/s from a baseline temperature of 32°C to the individual's test temperature),
(2) a step of keeping the temperature of the stimulus generation part at the first temperature for a while (2.3.1 kept constant for 5 seconds),
(3) a step of changing the temperature of the stimulus generation part to a second temperature, and then keeping it for a while (2.3.1, Next, the temperature was raised by 1°C for 5 seconds),
(4) a step of changing the temperature of the stimulus generation part to the first temperature (2.3.1, after which it returned back to the individual test temperature), and then keeping it for a while (2.3.1, This temperature was kept constant for 20 seconds),
(5) a step of returning the temperature of the stimulus generation part to room temperature (2.3.1, followed by a quick return at 6°C/s toward the baseline temperature), wherein both the first See fig. 1A, test temperature one elects VAS ~40 and second test temperature elicits VAS score of ~60), and the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4)(See Fig. 1A, pain offset occurs during the holding period at the first temperature).
Regarding Claim 11, Oudejans discloses a method for diagnosing whether a subject to be diagnosed is suffering from a chronic pain-related disease and/or a disease requiring differentiation from chronic pain- related diseases;
wherein the subject does not have neurological disorder (Abstract, presence of OA was evaluated in patients with fibromyalgia and compared with healthy age-matched and sex-matched controls);
wherein the method comprises:
(a) performing a pain offset measurement test on the subject (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described),
(b) analyzing the results obtained in the test of (a) (2.4.1, Offset analgesia responses were quantified as previously described. For each OA paradigm, the decrease in VAS from the peak VAS value to the VAS nadir was measured (ΔVAS) within a 10-second time frame after the 1°C decrease in temperature),
(c) comparing the analysis results obtained in (b) with a reference value (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response).
Regarding Claim 12, Oudejans discloses the method according to Claim 11 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia (Abstract, healthy control patients were differentiated from patients with fibromyalgia). 

(1) a step of changing the temperature of a stimulus generation part from room temperature to a first temperature (2.3.1, the temperature of the heat probe was increased by 1.5°C/s from a baseline temperature of 32°C to the individual's test temperature),
(2) a step of keeping the temperature of the stimulus generation part at the first temperature for a while (2.3.1 kept constant for 5 seconds),
(3) a step of changing the temperature of the stimulus generation part to a second temperature, and then keeping it for a while (2.3.1, Next, the temperature was raised by 1°C for 5 seconds),
(4) a step of changing the temperature of the stimulus generation part to the first temperature (2.3.1, after which it returned back to the individual test temperature), and then keeping it for a while (2.3.1, This temperature was kept constant for 20 seconds),
(5) a step of returning the temperature of the stimulus generation part to room temperature (2.3.1, followed by a quick return at 6°C/s toward the baseline temperature), wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain (See fig. 1A, test temperature one elects VAS ~40 and second test temperature elicits VAS score of ~60), and the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4)(See Fig. 1A, pain offset occurs during the holding period at the first temperature).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wajima (US 20150065909 A1).
Regarding Claim 9, Wajima discloses a diagnostic system for a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases, comprising: 
a temperature stimulus generation part ([0052], thermal stimulation plate 9), 
[0054], second input means 3) for inputting information relating to a temperature stimulus generated in the temperature stimulus generation part ([0054], measurement end signal can be input by releasing the pressing of the button or pressing the button), and 
an analysis part ([0055], measurement control means 4) for analyzing the inputted information ([0055], configured so as to measure time between both input signals by receiving an input signal from the first input means 2 and receiving an input signal from the second input means 3), 
wherein said temperature stimulus generation part generates a warm sensation ([0048], the temperature can be set in a range of 43.degree. C. or more) stimulus based on a temperature change control program ([0044], stimulation output means 1 for outputting thermal stimulation), and
the analysis part diagnoses the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oudejans (“The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia”) as applied to claim 1 above, and further in view of Wajima (US 20150065909 A1).
Regarding Claim 3, Oudejans discloses the method according to Claim 1 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia (3.1, Control patients). 
However, Oudejans does not explicitly disclose when the degree of pain after offset analyzed in (b) is significantly higher than the reference value, then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained. 
Oudejans suggests that fibromyalgia can be differentiated from healthy individuals by the change in the visual assessment score change (3.1, ΔVASc scores = 97.8 ± 4.7% (control subjects) vs 65.3 ± 26.2% (patients with fibromyalgia, P < 0.001; Fig. 1A). 4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses).
Wajima teaches a method wherein when data obtained from a thermal test is significantly higher than a reference value ([0064], is longer than the predetermined time t seconds) then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the Wajima [0005]).
Regarding Claim 4, Oudejans discloses the method according to Claim 1 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia (4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses). 
However, Oudejans does not explicitly disclose when the degree of pain after offset analyzed in (b) is significantly higher than the reference value, and/or the time until subject does not feel pain is significantly longer than the reference value then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained. 
Oudejans suggests that fibromyalgia can be differentiated from healthy individuals by the change in the visual assessment score change (3.1, ΔVASc scores = 97.8 ± 4.7% (control subjects) vs 65.3 ± 26.2% (patients with fibromyalgia, P < 0.001; Fig. 1A). 4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses). Oudejans also suggests that patients with fibromyalgia experience pain for a longer duration than healthy subject (See Fig. 1A).
Wajima teaches a method wherein when data obtained from a thermal test is significantly higher than a reference value ([0064], is longer than the predetermined time t seconds) then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Oudejans for differentiating fibromyalgia to Wajima [0005]).
Regarding Claim 16, Oudejans discloses the method according to Claim 11 using a diagnostic system for a chronic pain- related disease and/or a disease requiring differentiation from chronic pain-related diseases, comprising a temperature stimulus generation part (2.2 3 × 3 cm thermal probe of the Pathway Neurosensory Analyzer), an input part for inputting information relating to a temperature stimulus generated in the temperature stimulus generation part (2.2, During the induction of pain, the visual analog score (VAS) was measured using a slider on a computerized potentiometer that ranged from 0 mm (no pain) to 100 mm (worst pain imaginable)), and an analysis part for analyzing the inputted information (2.4.3, data is analyzed using GraphPad Prism version 6.0 for Mac. Implying that the data VAS score and data are being analyzed on a Mac computer), wherein said temperature stimulus generation part generates a warm sensation stimulus based on a temperature change control program (2.3.2, the OA paradigm (1°C increase followed after 5 seconds by a 1°C decrease) was repeated 4 times with an interval of 10 seconds between the 1°C temperature variations).
However, Oudejans does not explicitly disclose the analysis part diagnoses the chronic pain- related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information.
Oudejans suggests that healthy individuals can be differential from patients with fibromyalgia based on offset analgesia responses (4. We observed that compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses). 
Wajima teaches a method of diagnosing illness wherein an analysis part ([0055], measurement control means 4)  diagnoses the chronic pain- related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual method of diagnosing as disclosed by Oujendas to include an automatic analysis method as taught by Wajima to obtain an objective determination of disease with high sensitivity and specificity (Wajima [0039]). One having ordinary skill in the art would recognize that applying the known technique of computer analysis to the manually performed task of visual inspection of data would yield only predictable results. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wajima (US 20150065909 A1) as applied to claim 9 above, and further in view of Woolf (“Central sensitization: implications for the diagnosis and treatment of pain”).
Regarding Claim 10, Wajima discloses the diagnostic system according to Claim 9.
However, Wajima does not explicitly disclose wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia, rheumatism, depression, and chronic fatigue syndrome. Wajima discloses that the method is used to diagnose central sensitivity. Woolf teaches that central sensitization is an important contribution to the pain phenotype in patients with fibromyalgia (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Wajima for diagnosing central sensitization to diagnose fibromyalgia as taught by Woolf to help in assisting phenotyping patients so that they may receive proper treatment (Woolf Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791